CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 1 of 33
                                                                 1



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

 --------------------------------------------------------------
                              ) COURT FILE
 UNITED STATES of AMERICA,    ) NO. 20-CR-196 (ADM/BRT)
                              )
                Plaintiff,    )
                              )            VIA
           vs.                )   ZoomGov VIDEO CONFERENCE
                              )
 ABDELHAMID AL-MADIOUM,       ) Courtroom 13 West
                              ) Wednesday, January 13, 2021
                Defendant.    ) Minneapolis, Minnesota
                              ) 1:30 P.M.
 --------------------------------------------------------------


                     C H A N G E     O F    P L E A

               BEFORE THE HONORABLE ANN D. MONTGOMERY
                SENIOR UNITED STATES DISTRICT JUDGE



 A P P E A R A N C E S:

 For the Government:      OFFICE OF THE U.S. ATTORNEY
                          By: ANDREW R. WINTER
                               DANIELLE ROSBOROUGH (DOJ)
                               Assistant U.S. Attorneys
                          600 United States Courthouse
                          300 South Fourth Street
                          Minneapolis, Minnesota 55415


 For the Defendant:       OFFICE OF THE FEDERAL PUBLIC DEFENDER
                          By: MANVIR K. ATWAL
                               First Assistant Defender
                          107 United States Courthouse
                          300 South Fourth Street
                          Minneapolis, Minnesota 55415


              TIMOTHY J. WILLETTE, RDR, CRR, CRC
    Official Court Reporter - United States District Court
     Warren E. Burger Federal Building & U.S. Courthouse
              316 North Robert Street - Suite 146
                  St. Paul, Minnesota 55101
                         651.848.1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 2 of 33        2


 1           (1:30 p.m.)

 2                           P R O C E E D I N G S

 3                                IN OPEN COURT

 4                    ( VIA ZoomGov VIDEO CONFERENCE )

 5           (Defendant present)

 6                  THE CLERK:    The United States District Court for

 7     the District Court of Minnesota is now in session, the

 8     Honorable Ann D. Montgomery is presiding.         The case before

 9     the Court is the United States vs. Abdelhamid Al-Madioum.

10                  Counsel, please note your appearances for the

11     record.

12                  MR. WINTER:   Good morning, Your Honor -- good

13     afternoon.    Andrew Winter appearing on behalf of the United

14     States.

15                  THE COURT:    It's my understanding we have an

16     appearance by a DOJ attorney.       If you would please state

17     your appearance for the record.

18                  MS. ROSBOROUGH:   Yes.     Good afternoon, Your Honor.

19     Danielle Rosborough on behalf of the United States.

20                  THE COURT:    Good afternoon.

21                  And Ms. Atwal?    Hello.

22                  MS. ATWAL:    Good afternoon, Your Honor.     Manny

23     Atwal from the Federal Defender's Office.         I'm here on

24     behalf of Mr. Al-Madioum, who is present by video.

25                  THE COURT:    All right.   We have also present my



                        TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                 (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 3 of 33         3


 1     court reporter -- for the day, at least -- Mr. Tim Willette,

 2     who is keeping his hands on the machine and recording the

 3     proceedings, and I see present as well from the United

 4     States Probation Office Leah Heino, as well as Brian James.

 5                 I think the first thing we should make sure is

 6     that we can all hear each other and that we can see all of

 7     the appropriate individuals.

 8                 Mr. Al-Madioum, have you had an opportunity to

 9     listen to the proceedings and hear from each of the voices

10     as we've stated who we are?

11                 THE DEFENDANT:    Yes, I have, Your Honor.

12                 THE COURT:    And can you see everybody?      You should

13     be able to see I think eight boxes of people.         Is that what

14     you have in front of you?

15                 THE DEFENDANT:    I have seven.

16                 THE COURT:    Okay.

17                 THE DEFENDANT:    And myself would be eight.

18                 THE COURT:    Okay.   That's right.    You are the

19     eighth person.     And it's my understanding there may be --

20     your parents may be able to observe this too and I'm not

21     sure if we will see them, but they may be able to tap into

22     this as well.

23                 You have signed, Mr. Al-Madioum, an order -- or

24     agreement to proceed by way of this video presentation.          I'm

25     an old judge and I'm not used to doing it in this way.           I



                        TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                 (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 4 of 33             4


 1     much prefer being in the courtroom, but this is the way,

 2     obviously, that it's possible to get a case moving and not

 3     just be stuck during this COVID epidemic.

 4                 Ms. Atwal has signed an order, proposed an order

 5     that tells me that she's gone over this with you and that

 6     you understand this and are agreeable to proceed in this

 7     fashion.    I just want to make sure that that is the reality.

 8     I trust Ms. Atwal, but I need to hear it from you yourself.

 9                 THE DEFENDANT:    That is correct, Your Honor.

10                 THE COURT:    All right.   Do you have any questions

11     about proceeding in that fashion?

12                 THE DEFENDANT:    No, ma'am.

13                 THE COURT:    Okay.   If at any point as we proceed

14     along there becomes a problem with the audio link, you need

15     to wave your hands or give me a basketball timeout signal or

16     something so that we get reconnected, and I've found that

17     that happens occasionally in these hearings and we freeze

18     up.

19                 Will you do that for me?

20                 THE DEFENDANT:    I will, ma'am.

21                 THE COURT:    All right.   And the same is true of

22     any of you other participants as we proceed along.             If there

23     are technical difficulties encountered, I'd like to make

24     sure you let me know as expeditiously as possible.             You can

25     call by phone Ms. Holden, who is listening in to these



                       TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 5 of 33         5


 1     proceedings, if there becomes a problem, or send her an

 2     email, of course.

 3                  Mr. Winter, are you satisfied that I have

 4     accomplished the appropriate waiver under the CARES Act?

 5                  MR. WINTER:   I am, Your Honor.     Thank you.

 6                  THE COURT:    And, Ms. Atwal, do you likewise feel

 7     that we've covered the necessary bases with regard to the

 8     CARES Act?

 9                  MS. ATWAL:    I do, Your Honor.

10                  THE COURT:    All right.   I'm going to proceed ahead

11     then with you, Mr. Al-Madioum, with regard to some

12     specifics.    I want to learn a little bit about you and about

13     your background as we proceed.

14                  First of all, what is your age?

15                  THE DEFENDANT:   My age is 24 years old.

16                  THE COURT:    Okay.   Can you tell me a little bit

17     briefly about your education?       Did you go to high school

18     here in the United States?

19                  THE DEFENDANT:   Yeah.     I finished high school and

20     I got my diploma and I started a little bit of college, Your

21     Honor.

22                  THE COURT:    All right.   And where did you go to

23     college?

24                  THE DEFENDANT:   At Normandale.

25                  THE COURT:    Okay.   Some of the questions like the



                        TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                 (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 6 of 33       6


 1     next one seem very obvious, but we do have to have the

 2     reality reflected here and stated for purposes of the

 3     record.

 4                 It sounds to me like you're very competent in the

 5     English language and clearly as somebody who attended high

 6     school in the United States, I would expect that you are.

 7     Is that true?

 8                 THE DEFENDANT:      That is true, ma'am.

 9                 THE COURT:    All right.    Your --

10                 THE CLERK:    Judge?

11                 THE COURT:    Yes.

12                 THE CLERK:    I'm sorry to interrupt.      You might

13     want to swear the defendant.

14                 THE COURT:    Oh.    That's very good that you brought

15     that to my attention.

16                 Would you raise your right hand, please?

17

18                 ABDELHAMID AL-MADIOUM, DEFENDANT, SWORN

19                 THE DEFENDANT:      Yes, I do, ma'am.

20                 THE COURT:    Thank you very much, and thank you,

21     Ms. Holden, for the reminder.

22                              E X A M I N A T I O N

23     BY THE COURT:

24     Q.   Mr. Al-Madioum, you've had as your counsel Ms. Atwal

25     appointed to represent you.        Have you had enough time to



                       TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 7 of 33            7


 1     talk to her about your case?

 2     A.     I have, Your Honor.

 3     Q.     Good.   And are you satisfied with her representation of

 4     you?

 5     A.     Yes, I'm very satisfied.

 6     Q.     All right.    I think most of all her clients say that and

 7     that's good to hear.

 8                    This is another one of these obvious questions,

 9     but have you consumed any drugs or alcohol in the last 24

10     hours?

11     A.     No.   No, ma'am.

12     Q.     And are you subject to any drug dependencies or narcotic

13     addictions?

14     A.     No, ma'am.

15     Q.     Are you currently taking any medications?

16     A.     No, I'm not, Your Honor.

17     Q.     Are you under the care of any physician, psychiatrist,

18     psychologist, for any ongoing course of treatment?

19     A.     No, ma'am.

20     Q.     All right.    The intent of these questions is to make

21     sure that you are competent, as we say, to proceed.            I want

22     to make sure that today's proceedings and the decision to

23     plead guilty is what you're focusing on and that there isn't

24     any other distraction or some other problem that you're

25     having that keeps your full attention from being on this



                           TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                    (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 8 of 33     8


 1     matter.

 2                  So, is your mind free and clear today and your

 3     focus on pleading guilty?

 4     A.   It is, ma'am.

 5     Q.   Okay.   Is there any other day that would be a better day

 6     than today to plead guilty?       Is everything working okay?

 7     Sometimes I've found out a defendant had a tooth ache or

 8     something, got some bad news or something, just before the

 9     hearing, but I want to make sure that this is on okay day

10     for you to proceed.

11     A.   Thank you, Your Honor.     I believe today is the day.

12     Q.   Okay.   Good as any day, I take it, right?

13     A.   Yeah.

14     Q.   Okay.   I think we can all agree there's probably never a

15     good day to plead guilty, but this will work.

16                  All right.   I'm going to go over your

17     constitutional rights now with you.        I am confident that

18     Ms. Atwal has already done so and that you're fully aware of

19     these rights, but I need to make a record of this and be

20     doubly sure, because this is a big decision and a big deal

21     that we're doing this.

22                  Do you understand?

23     A.   I do, Your Honor.

24     Q.   Okay.   You have a right to a jury trial and we are at

25     the spot where the roads split between pleading guilty and



                        TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                 (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 9 of 33          9


 1     going to trial.     If you chose the other road and went to

 2     trial, you would be entitled to have a jury trial.             We would

 3     impanel a group of jurors.      Twelve of them would deliberate

 4     and they would unanimously have to reach a verdict before

 5     you could be convicted of any offense.

 6                 Do you understand you're giving up the right to a

 7     jury trial and the ensurance of a unanimous verdict?

 8     A.   I do, ma'am.

 9     Q.   The standard or the level of proof there must be in a

10     criminal case is proof beyond a reasonable doubt.          That's a

11     constitutional right.      And by pleading guilty, you also

12     waive, or forfeit, or give up the right to require the

13     Government to prove your case beyond a reasonable doubt.

14                 Are you aware of that?

15     A.   I am, ma'am.

16     Q.   And do you with knowledge give up that right?

17     A.   I do, Your Honor.

18     Q.   All right.    You're protected like every defendant by the

19     presumption of innocence.      It's a very important part of our

20     Constitution.     It has a couple ramifications or ways that it

21     plays out in the courtroom.

22                 It means, among other things, that Mr. Winter and

23     Ms. Rosborough could not call you as a witness if the case

24     were to be tried.     You could remain silent.      Not only could

25     you not be forced to testify; no one could make any



                         TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                  (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 10 of 33           10


 1      arguments or claim in any way that you were guilty because

 2      you remained silent.

 3                     Do you understand that by pleading guilty you give

 4      up that right as well?

 5      A.     I do, Your Honor.

 6      Q.     Okay.   That's an important one.   They're all important,

 7      but is there anything you'd like to ask me about that

 8      presumption of innocence?

 9      A.     No, ma'am.    Me and Ms. Atwal went through that.       Thank

10      you.

11      Q.     Very good.    You're entitled under a statute -- it isn't

12      actually part of the Constitution, but under a statute -- to

13      what's called a speedy trial.       That's a little complex right

14      now because it's hard to hold trials, but I want to make

15      sure that you do understand that we're going to proceed

16      without giving you the benefit of a speedy trial because

17      you're saying you don't want any trial at all.

18                     Do you understand that?

19      A.     I do, ma'am.

20      Q.     Okay.   By pleading guilty now at this point in the

21      process, you also give up the right for Ms. Atwal to bring

22      any motions, pretrial motions, on your behalf as it might

23      relate to your arrest, or the proceedings, or what evidence

24      should be disclosed at trial.       There are a whole number of

25      things which could be the subject of a pretrial motion, but



                            TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                     (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 11 of 33         11


 1      because you're pleading guilty, we're going to go forward

 2      and talk about sentencing issues rather than whether or not

 3      you're guilty after today without the benefit of any further

 4      pretrial motions or review of any magistrate judge rulings

 5      in your case.

 6                   Are you aware of that?

 7      A.   I am, ma'am.

 8      Q.   And do you agree to be bound by that as part of your

 9      plea agreement in this case?

10      A.   I do, Your Honor.

11      Q.   Okay.   We talked a little bit about trial and the

12      presumption of innocence.      Part of the benefit of the

13      presumption of innocence is that not only do you not have to

14      testify, you can remain silent, but you can call witnesses.

15      Ms. Atwal would have the ability to use the subpoena power

16      of the Court and call witnesses to testify on your behalf.

17                   Do you know you're giving up the right to confront

18      or to call witnesses on your behalf?

19      A.   I do, ma'am.

20      Q.   Okay.   And I jumped ahead there by saying "confront" and

21      that's also a part of the trial rights.        You'd have the

22      right at trial to have your attorney confront,

23      cross-examine -- that's just a lawyerly way of saying ask

24      questions of -- all of the witnesses in your case.         Because

25      there isn't going to be a trial, you give up the benefits of



                         TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                  (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 12 of 33     12


 1      cross-examining and testing the Government's case through a

 2      defense.

 3                   Do you understand that?

 4      A.   I do, ma'am.

 5      Q.   We talked about not testifying, but the flip side of

 6      that is also true.     You could testify.     If we went to trial,

 7      you could take the witness stand, tell the jury your side of

 8      the case, but by pleading guilty you give up the right to

 9      testify.

10                   Do you know that and do you willingly give up that

11      right?

12      A.   I do, ma'am.

13      Q.   Is anybody threatening you or forcing you to plead

14      guilty?

15      A.   No, ma'am.    I'm doing it from my own free will.

16      Q.   Okay.   And have there been any promises made to you to

17      try to get you to plead guilty that aren't on paper and in

18      front of the Court?

19      A.   No, ma'am.

20      Q.   Is everybody playing above board and straight with you

21      as far as you can tell?

22      A.   Yes, ma'am, of course.

23      Q.   Well, I hope so.    You seem to be following just fine and

24      from all I can tell you're certainly on track here.

25                   Is there anything at all you'd like to ask me



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 13 of 33        13


 1      about what your constitutional rights are?

 2      A.   No, Your Honor.      Me and Ms. Atwal went through my

 3      constitutional rights and we believe it is correct that I

 4      would waive those rights and plead guilty today.

 5      Q.   Okay.   Very good.

 6                   THE COURT:    Mr. Winter, Ms. Rosborough, are you

 7      satisfied that I've covered the bases with regard to the

 8      defendant's constitutional rights?

 9                   MR. WINTER:    Yes, Your Honor.

10      BY THE COURT:

11      Q.   The next thing I'm going to do is go over with you the

12      plea agreement and I'm hoping you have a copy of that there

13      in front of you.

14      A.   I do, ma'am.

15      Q.   Okay.   The copy I have seems to bear some signatures and

16      I'm thinking the middle one of those is yours, is that true?

17      A.   Yes, it is, ma'am.

18                   THE COURT:    Okay.   Mr. Winter, do you affirm that

19      your signature appears on the eight-page document, the plea

20      agreement in this case?

21                   MR. WINTER:    I do, Your Honor.

22                   THE COURT:    And likewise, Ms. Atwal, that would

23      leave the third signature as yours, even though I don't

24      recognize it by the scribble, but I take it that is in fact

25      your signature.



                         TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                  (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 14 of 33       14


 1                   MS. ATWAL:   It is, Your Honor.

 2                   THE COURT:   Okay.   Do I need to send you to a

 3      penmanship improvement course in the near future?

 4                   MS. ATWAL:   Probably.

 5           (Laughter)

 6                   THE COURT:   Okay.   I think I'll be next to you in

 7      the class when it convenes.

 8      BY THE COURT:

 9      Q.   All right.    That aside, let's look at the plea agreement

10      together here.

11                   It says, Mr. Al-Madioum, that you are pleading

12      guilty as a result of an agreement that you've made with the

13      United States Attorney's Office here in the District of

14      Minnesota.    I want to make sure that you understand that

15      this agreement doesn't bind any other United States

16      Attorney's Office or any other prosecuting agency or

17      prosecutors at all, just the U.S. Attorney's Office in

18      Minnesota.

19                   Is that your understanding?

20      A.   It is, ma'am.

21      Q.   Okay.   Then it says that you have decided to plead

22      guilty to Count 1 of the indictment.       I think there is only

23      one count.    In exchange for that, the Government agrees not

24      to charge you with any additional crimes based on

25      information they know of as of today's date.



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 15 of 33     15


 1                   Is that your understanding as well?

 2      A.     That is, Your Honor.

 3      Q.     Paragraph 2 at the bottom of page 1 and all of page 2

 4      down to where it says "Statutory Penalties" are a

 5      description of what's called the factual basis; that is,

 6      what happened here with regard to where you were in 2014 and

 7      2015, I guess.

 8                   Those are specific questions about the underlying

 9      matter and I think those are better asked by the Government,

10      so I'm going to skip over that part and we'll let them ask

11      the questions about the specifics of the charge to which

12      you're pleading guilty in a few minutes, if that's okay with

13      you.

14      A.     That is okay with me, ma'am.    Thank you.

15      Q.     We'll come back to that then.

16                   Paragraph 3 I'm sure has been the subject of a lot

17      of discussion with your attorney because it lists the

18      maximum penalty for your offense, and it is stated there, of

19      course, the 20-year imprisonment term, a supervised release

20      term of life, a criminal fine of up to $250,000, and a

21      mandatory special assessment of $100, which is payable to

22      the court at the time of sentencing.

23                   Do you understand that each one of those four

24      things there is a part of the maximum penalty for this

25      offense?



                         TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                  (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 16 of 33      16


 1      A.   I do, ma'am.

 2      Q.   Okay.   Turning to page 3, paragraph 4, it talks about

 3      that you're giving up pretrial motions, and paragraph 5 is

 4      the waiver of the constitutional rights.        I think I've

 5      already covered that with you in the earlier question, but

 6      I'm happy to go back over it if you'd like to, or if you

 7      want me to skip ahead, we can do that too, whatever you

 8      want.

 9      A.   We can skip ahead, Your Honor.      Thank you.

10      Q.   Okay.   So let's go to the top of page 4 and paragraph 6.

11      It begins by talking about supervised release.         I'm sure

12      you're far less worried about supervised release and the

13      term after your imprisonment than you are about the

14      imprisonment part.     But it is important that even as soon as

15      today you recognize that whenever you're released from

16      prison, you will be under the supervision of the United

17      States Probation Office for a term that I'll decide the day

18      I sentence you.

19                   Are you aware and agree to that?

20      A.   I do, ma'am.    I agree to that.

21      Q.   All right.    Paragraph 7 begins a long discussion of how

22      the sentencing guidelines apply to you.

23                   I want to make sure that you understand right here

24      from this early stage of our discussions that I haven't been

25      a part of the negotiations here.       A judge is separate and



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 17 of 33        17


 1      independent from that.     You might have noticed I don't sign

 2      the plea agreement and so I haven't been a part of

 3      determining these numbers.

 4                   I know both Mr. Winter and Ms. Atwal well after

 5      many years of having them both practice in front of me and I

 6      have lots of confidence that my reading of how the

 7      guidelines apply to you and theirs is going to be very

 8      similar, but it's possible it might be different, and if

 9      that were to be the case, you're stuck with how I analyze

10      the guidelines rather than how they do.

11                   Do you understand that?

12      A.   I do, ma'am.

13      Q.   Okay.   Any questions about that at all?

14      A.   No, ma'am.    Thank you.

15      Q.   Okay.   Well, let's go through those guidelines.

16                   I call the guidelines a framework for analysis.

17      It's sort of a step-by-step way with a numerical formula

18      that leads us to a suggested sentence.        Some parts are more

19      rigid or unbending than others, but that's kind of what

20      we're going to talk about as we go through here.

21                   It says that the base offense level for this

22      particular crime that you're pleading guilty to starts with

23      what's called a base offense level of 26, so that's the

24      starting point.

25                   Are you aware of that?



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 18 of 33      18


 1      A.     I am, ma'am.

 2      Q.     Then it says in subparagraph (b) that because this

 3      involved the provision of material support or resources with

 4      the intent, knowledge, or reason to believe that they were

 5      going to be used to commit or assist in the commission of a

 6      violent act, two points must be added to that 26, which

 7      would move us up to 28.

 8                     Is that your understanding?

 9      A.     That is, ma'am.

10      Q.     Okay.   Then there is a 12-level adjustment that it says

11      applies and we'll talk about that more specifically in a few

12      minutes, but do you understand that there is an agreement

13      here that a 12-level enhancement or adjustment applies in

14      your case?

15      A.     Yes, ma'am, I understand that.

16      Q.     Okay.   Subparagraph (d) is a little bit of good news for

17      you.    It says that there's an agreement here that if you

18      provide truthful and complete disclosures to the Probation

19      Office as they prepare the presentence investigation and

20      that you testify truthfully today at the change of plea, as

21      well as at your sentencing hearing, and you comply with this

22      agreement and that you stay out of trouble -- that's what's

23      called undertaking no acts inconsistent with the acceptance

24      of responsibility -- if you do those things, the Government

25      is going to recommend that I give you ultimately a



                           TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                    (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 19 of 33      19


 1      three-point deduction because it would show you're accepting

 2      your personal responsibility in this case.

 3                    Do you understand that?

 4      A.    I do, ma'am.   That's why I'm here.

 5      Q.    Okay.   Excellent.

 6                    Turning to the top of page 5, it says that they

 7      agree that -- this is just before the sentence before

 8      subparagraph (e) -- the parties agree that the facts of this

 9      case don't support any other Chapter 3 or Chapter 4

10      adjustments, so that's kind of where we leave it for the

11      time being.

12                    Do you understand that?

13      A.    I do, ma'am.

14      Q.    When we make those additions and add that 12 points I

15      referred to a few minutes ago, that brings us up to level

16      37.

17                    Do you understand that?

18      A.    I do, ma'am.

19      Q.    And because this particular enhancement applies that

20      we've been talking about because of the nature of the crime,

21      it says that the guidelines place you in what's called

22      Criminal History Category VI.      That's the highest category.

23                    Are you aware of that?

24      A.    I am, Your Honor.

25      Q.    So that would state -- and the guidelines and the



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 20 of 33   20


 1      parties agree that that would be -- the guideline range

 2      would be 240 months' imprisonment, the statutory maximum

 3      sentence under the guidelines.

 4                 Are you aware of that?

 5      A.   I am, ma'am.

 6      Q.   The fine range that fits with that guideline level is

 7      $40,00 to $400,000, and that there isn't any agreement in

 8      this case if a fine is imposed how much it might be.

 9                 Do you agree that that's a part of your plea

10      agreement and you're bound by that?

11      A.   That is, ma'am.

12      Q.   The supervised release period that I mentioned a few

13      minutes ago in your case could be anything between five

14      years to life, and it says the Government may seek a

15      lifetime term of supervised release in your case, keep tabs

16      on you.

17                 Do you understand that?

18      A.   Yes, I do, ma'am.

19      Q.   And then it says in paragraph (j) that the defense is

20      reserving the right to argue additional grounds for

21      departure or variance from the ultimate guideline

22      determination in this case.      What that does is it leaves the

23      door open for Ms. Atwal to argue that you don't fit within

24      these guidelines or there might be reasons that I should

25      hear has to why the 240 months isn't applicable in your



                        TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                 (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 21 of 33           21


 1      case.

 2                   Do you understand that?

 3      A.   I do, ma'am.

 4      Q.   Paragraph 8 is something I've probably already touched

 5      upon when I talked about my independence and not being bound

 6      by this plea agreement.     I always call that paragraph the

 7      "no guarantees" paragraph.      It talks about the discretion of

 8      the Court.    I'll apply the guidelines as I see them.         I can

 9      promise that I will be as fair with you as possible within

10      the confines of the law and using my best judgment.

11                   Do you understand that?

12      A.   Yes, I do, ma'am, and thank you.

13      Q.   Okay.   Paragraph 9 on page 6 means that there's no

14      agreement as to the recommended sentence here.         You

15      acknowledge and say that you understand that the Government

16      may well ask for a sentence of the 240 months.         You're free

17      and your counsel are free to argue for whatever sentence

18      they deem appropriate.     If I decide not to accept the

19      recommendation of the parties, you don't have any recourse.

20      You can't -- you're stuck, basically -- I'll be blunt with

21      you -- with my decision.      You can't withdraw from your

22      guilty plea and say, "Okay, Judge Montgomery, if that's how

23      you feel about it, I want to start all over."         No, that

24      can't happen.    You are stuck with my decision in this case.

25                   Do you understand that?



                         TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                  (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 22 of 33       22


 1      A.   I do, ma'am.

 2      Q.   Okay.   The special assessment -- and probably the least

 3      of your worries at this point, but there's $100 that is

 4      required of every felony count of conviction in federal

 5      court, and you'll be required to pay that or make

 6      arrangements to pay that at the time of sentencing.

 7                   Do you understand that?

 8      A.   I do, ma'am.

 9      Q.   Paragraph 11 says you're giving up your right to appeal

10      any non-jurisdictional issues.      That says that the appellate

11      waiver is not limited to your right to appeal guilt or

12      innocence and the constitutionality of the statutes to which

13      you're pleading guilty, but you do agree that excluded from

14      the waiver is an appeal by the defendant of the substantive

15      reasonableness of the term of imprisonment.        So that

16      basically is saying that you are not going to have another

17      judge check my homework about your sentence, but the bigger,

18      broader issues are preserved.

19                   Do you understand that?

20      A.   I do, ma'am.

21      Q.   Okay.   You're also waiving or giving up the right to

22      petition under what's called Section 2255 -- that's a

23      post-conviction relief -- on any ground other than a claim

24      of the ineffective assistance of counsel.        That would be

25      problems with your lawyer, Ms. Atwal.        You are always free



                         TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                  (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 23 of 33       23


 1      to check the effectiveness of your counsel, but you're

 2      giving up the rest of the appellate issues.

 3                 Are you aware of that?

 4      A.   I am, Your Honor.

 5      Q.   Paragraph 12 on the top of page 7 talks about

 6      forfeiture, and the Government reserves its right to proceed

 7      against any of your assets -- that would be real or personal

 8      property -- as a part of this plea agreement or if there are

 9      proceeds that are traceable to your crime.

10                 Are you aware of that?

11      A.   Yes, I am, Your Honor.

12      Q.   And you agree to be bound by that as well?

13      A.   I do, Your Honor.

14      Q.   Paragraph 13 relates to something called the Freedom of

15      Information Act and the Privacy Act.       There are various

16      defendants that want to go back and check the whole

17      Government investigation, get access to a lot of Government

18      records and proceed with their own investigation.         You're

19      giving up the right to do that.       The Government puts that

20      provision in the plea agreements because they want to move

21      on to other cases and not be dealing with you and your case

22      after the conclusion of your prosecution.

23                 Are you aware of that and do you agree to be bound

24      by that part of your agreement?

25      A.   Yes, I do.    I agree to be bound.



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 24 of 33      24


 1      Q.   Okay.    And then it says in paragraph 14 that there are

 2      possible additional consequences as a result of this

 3      conviction.    That is, you could be assessed the costs of the

 4      prosecution and experience additional consequences, perhaps

 5      including removal from the United States, the loss of the

 6      right to carry firearms and the right to possess ammunition,

 7      the right to vote and the right to hold public office, which

 8      are all possible as a result of your conviction.

 9                   Do you agree to be bound by that part of your plea

10      agreement?

11      A.   I do, Judge Montgomery.

12      Q.   Finally, paragraph 15 says that this is the complete

13      agreement; that is, this is the whole deal.        I remember I

14      asked you earlier if there were any side deals or secret

15      understandings and you pretty much told me everything is out

16      in the open and there aren't any secret deals here.

17                   Does that remain the case?

18      A.   It does, Your Honor.

19      Q.   Well, you have answered all the questions and I know

20      it's easy to just keep agreeing with me and saying "Yes,"

21      "Yes," "Yes," but I want to make sure that there's no area

22      of the agreement that's fuzzy or unclear or that you'd like

23      to have me explain to you.

24                   Is there anything you'd like me to go back over?

25      A.   Thank you, Your Honor.     The agreement is crystal clear



                         TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                  (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 25 of 33        25


 1      to me.

 2      Q.   Okay.   You seem like a bright young man and I take your

 3      word on that.

 4                   THE COURT:   Ms. Atwal, with your permission, I

 5      will arraign your client now on Count 1.

 6                   MS. ATWAL:   That's fine, Your Honor.     Thank you.

 7                   THE COURT:   All right.   Mr. Al-Madioum, the United

 8      States Grand Jury has charged that from in or about

 9      July 8th, 2015, through on or about March 15th of 2019,

10      within the State and District of Minnesota, and elsewhere,

11      the defendant -- yourself -- Abdelhamid Al-Madioum, did

12      knowingly provide, and attempt to provide, material support

13      and resources, as that term is defined in Title 18, United

14      States Code, Section 2339A(b)(1), including personnel

15      (namely himself) and services to a foreign terrorist

16      organization, to wit: The Islamic State of Irag and al-Sham,

17      or ISIS, which at all relevant times has been designated by

18      the Secretary of State as a foreign terrorist organization

19      pursuant to Section 219 of the Immigration and Nationality

20      Act, knowing that ISIS was a designated foreign terrorist

21      organization, and knowing that ISIS had engaged in, and was

22      engaging in, terrorist activity and terrorism; all in

23      violation of Title 18, United States Code, Section

24      2339B(a)(1).

25                   To that charge, which could be much more



                         TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                  (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 26 of 33      26


 1      succinctly stated as providing material support to a

 2      designated foreign terrorist organization, what is your

 3      plea?

 4                  THE DEFENDANT:    I plead guilty, Your Honor.

 5                  THE COURT:    Mr. Winter, I will defer to you to

 6      establish the factual basis, please.

 7                  MR. WINTER:    Thank you, Your Honor.

 8                               E X A M I N A T I O N

 9      BY MR. WINTER:

10      Q.   Good afternoon, Mr. Al-Madioum.      Can you hear me okay?

11      A.   I can, Mr. Winter.

12      Q.   All right.    I'm going to refer you to the plea

13      agreement, paragraph 2, so flip back to page 1, and

14      hopefully I don't ask you any questions that will come as a

15      surprise.

16                  Mr. Madioum, is it true that in 2014 you conducted

17      research and developed plans to join and eventually provide

18      material support and resources to ISIS?

19      A.   That is true, sir.

20      Q.   And then specifically on June 23rd of 2015, did you

21      leave the United States with your family to go to Morocco?

22      A.   That is true, sir.     Without the knowledge of my family

23      we went to -- I left Morocco to join ISIS.

24      Q.   Correct.    And we'll get to that, but the things that you

25      did here you did without your family's knowledge; is that



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 27 of 33   27


 1      fair to say?

 2      A.   That is true, sir.

 3      Q.   Okay.   But when you left with your family, it was your

 4      personal intention to then surreptitiously or secretly

 5      travel from Morocco to Syria in order to join ISIS, is that

 6      correct?

 7      A.   That is correct, sir.

 8      Q.   Again, specifically now on July 7th of 2015, did you use

 9      a debit card to purchase a plane ticket so that you could

10      fly from Casablanca to Istanbul, Turkey?

11      A.   That is true, sir.

12      Q.   And did you also buy a visa to get into Turkey?

13      A.   I did, sir.

14      Q.   Then on the 8th of July, which would have been a day

15      later, did you actually take a flight from Casablanca to

16      Istanbul, Turkey?

17      A.   That is correct.    I did.

18      Q.   And once you were in Turkey, did you meet up with

19      members of ISIS who then helped you cross the border into

20      Syria?

21      A.   That is correct, sir.

22      Q.   Once you were in Syria, were you then able to actually

23      join ISIS as you had planned?

24      A.   That is correct, sir, yes.

25      Q.   And the first place that you went as a member of ISIS



                        TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                 (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 28 of 33     28


 1      was to Mosul, Iraq, is that correct?

 2      A.   I did, sir, from the border directly to Mosul.

 3      Q.   Now, in the following months in 2015, were you then

 4      administratively enrolled into ISIS and you began to receive

 5      military training from them, is that correct?

 6      A.   That is correct, sir.

 7      Q.   And a little further along you eventually were assigned

 8      to a particular battalion within ISIS called Tariq

 9      Bin-Ziyad, is that correct?

10      A.   That is correct, sir.

11      Q.   And that battalion is part of the Abu Mutaz al-Qurashi

12      Division of ISIS, is that true?

13      A.   That is true, Mr. Winter.

14      Q.   Okay.   And it was during that time that you served as a

15      soldier then for ISIS until the point in time when you were

16      injured while conducting some military activities on behalf

17      of ISIS, is that correct?

18      A.   That is correct, sir.     And I know I lied about that

19      before to the journalists who are fourth estate, but I came

20      here today to admit to that crime and, you know, face my

21      destiny that that's true, that I was a soldier of ISIS.

22      Q.   All right.    Thank you for passing that on.

23                   Now, as you just admitted, you were injured while

24      you were conducting military activities on behalf of ISIS,

25      and that injury kind of put you in a position to not be able



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 29 of 33   29


 1      to fight anymore; is that fair to say?

 2      A.   That is fair, sir, yes.

 3      Q.   But did you continue to receive a stipend, or money,

 4      from ISIS until late 2018?

 5      A.   That is correct, yes, I did.

 6      Q.   And is it true that despite your injury you remained a

 7      member of ISIS until you surrendered in 2019, is that right?

 8      A.   That is correct, Mr. Winter.

 9      Q.   And you specifically surrendered to the Syrian

10      Democratic Forces in or near Baghouz, Syria, is that

11      correct?

12      A.   Yes, sir.

13      Q.   And then you stayed in their custody until FBI agents

14      picked you up recently, is that right?

15      A.   That is true, sir.

16      Q.   Now, during the times relevant to the charge in the

17      indictment, did you know that ISIS was a designated

18      terrorist organization?

19      A.   I did, Mr. Winter.

20      Q.   And did you know that ISIS had engaged and was engaging

21      in terrorist activity or terrorism?

22      A.   I did, sir, yes.

23      Q.   Do you admit that you knew what you were doing -- from

24      the moment you left the United States and joined ISIS and

25      did all those things, did you know that what you were doing



                         TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                  (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 30 of 33      30


 1      was illegal under United States law?

 2      A.   I did, sir.

 3      Q.   And did you do all these things of your own free will,

 4      voluntarily?

 5      A.   Yes, I did.    It was through my own free will.

 6      Q.   Okay.   So no one forced you to up and leave and join

 7      ISIS and do the things you did, is that true?

 8      A.   That is true.    There was no coercion or duress.

 9      Q.   Thank you.

10                   MR. WINTER:   Your Honor, I have no further

11      questions on the factual basis.

12                   THE COURT:    Ms. Atwal, would you like to inquire

13      of your client at this time?

14                   MS. ATWAL:    No, Your Honor.

15                   THE COURT:    All right.

16                   F U R T H E R     E X A M I N A T I O N

17      BY THE COURT:

18      Q.   Well, from all I can tell, Mr. Al-Madioum, you are being

19      very straightforward about this.        Is there any doubt in your

20      mind that you're guilty of this offense?

21      A.   No, ma'am.    I'm guilty of this offense.

22      Q.   You knew at the time this was something that was wrong,

23      at least in the view of the United States law, clearly?

24      A.   Yes, that's true, ma'am.

25      Q.   All right.



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 31 of 33      31


 1      A.   And I came here today to own up to that.

 2      Q.   All right.    Well, I'm prepared to accept your guilty

 3      plea, but before I do so, I want to make sure that you

 4      understand this is the last opportunity to choose to have a

 5      trial.   This closes the door to whether or not you'll have a

 6      trial.

 7                  Once I say I accept the plea here, then we will

 8      move ahead to analysis of what the sentence should be and

 9      learning more about you by way of the presentence

10      investigation and background, but this ends it with regard

11      to whether or not you ever have a jury trial of this

12      offense.

13                  Knowing that, do you want me to accept your guilty

14      plea?

15      A.   I do, ma'am, and thank you for being thorough.

16      Q.   All right.    Well, this is a serious crime and it's going

17      to make a hard decision for me, I can tell, as I proceed,

18      but I'm glad you're stepping up to your responsibilities at

19      this point.

20                  I do accept your guilty plea.      I will defer the

21      matter to the presentence investigation for -- the Probation

22      Office for the presentence investigation.        Cooperate with

23      them.    Give them as much information as you can about

24      yourself, because it'll help me make a better sentencing

25      decision the more I know about you, please.



                          TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                   (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 32 of 33         32


 1                  THE COURT:    I'm going to set the date of

 2      sentencing in this case for May 26th, May 26th of 2021 -- I

 3      guess we're now in 2021 -- at 1:30 p.m., May 26th at

 4      1:30 p.m.

 5                  Is there anything further from the Government at

 6      this time, Mr. Winter or Ms. Rosborough?

 7                  MR. WINTER:    No, Your Honor.

 8                  THE COURT:    Ms. Atwal, have we covered what you

 9      needed to have happen today?

10                  MS. ATWAL:    Yes, Your Honor.

11                  THE COURT:    All right.    At this point, Ms. Heino,

12      do you have what you need to proceed with the starting of

13      the presentence investigation?

14                  MS. HEINO:    Yes, Your Honor.    I already have it

15      scheduled with Ms. Atwal.

16                  THE COURT:    Excellent.    All right.   At this point

17      court will be in recess.

18                  I will see you, Mr. Al-Madioum -- and I'm so sorry

19      I have mispronounced your name.        I tried to get it

20      phonetically, but I -- there's a lot of letters in there in

21      a row.   I did my best, so --

22                  THE DEFENDANT:    That's no problem, ma'am.

23                  THE COURT:    All right.    Pronounce it once slowly

24      and clearly for me.      Al-Madioum?

25                  THE DEFENDANT:    Al-Madioum.



                        TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                 (651) 848-1224
     CASE 0:20-cr-00196-ADM-BRT Doc. 40 Filed 02/18/21 Page 33 of 33                          33


 1                 THE COURT:            Al-Madioum.              Okay, Al-Madioum.   Thank

 2      you.

 3                 THE DEFENDANT:             Thank you.

 4                 THE COURT:            We'll be in recess.

 5                 (Proceedings concluded at 2:17 p.m.)

 6                               *            *           *           *

 7

 8

 9
                         C   E       R    T       I   F       I   C       A   T   E
10

11

12             I, TIMOTHY J. WILLETTE, Official Court Reporter

13             for the United States District Court, do hereby

14             certify that the foregoing pages are a true and

15             accurate transcription of my shorthand notes,

16             taken in the aforementioned matter, to the best

17             of my skill and ability.

18

19
                             /s/ Timothy J. Willette
20

21                      TIMOTHY J. WILLETTE, RDR, CRR, CRC
                  Official Court Reporter - U.S. District Court
22             Warren E. Burger Federal Building & U.S. Courthouse
                       316 North Robert Street - Suite 146
23                          St. Paul, Minnesota 55101
                                   651.848.1224
24

25



                        TIMOTHY J. WILLETTE, RDR, CRR, CRC
                                 (651) 848-1224
